Citation Nr: 1414995	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-27 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and/or a schizoaffective disorder, including as secondary to the service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1995 to September 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2013, the Veteran appeared at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression, anxiety and/or a schizoaffective disorder, which he asserts was either caused or aggravated by his degenerative disc disease of the lumbar spine.  The Veteran was provided a VA examination in August 2008 to address this issue, but the opinion provided was incomplete because it did provide medical guidance on all of the elements of secondary service connection.  As a result, remand is required to obtain an additional medical opinion which will fully address the issues raised.


Accordingly, the case is REMANDED for the following action:

1. Obtain the most recent VA and private treatment records relevant to the claim on appeal and associate them with the claims file for consideration and review.

2. Obtain an addendum opinion to the August 2008 VA psychiatric examination report from an appropriately qualified medical professional (preferably the examiner who conducted the August 2008, if available) to determine whether it is at least as likely as not (probability 50 percent or greater) that he has an acquired psychiatric disorder, to include depression, anxiety, and/or schizoaffective disorder, which has been caused or aggravated by his service-connected degenerative disc disease of the lumbar spine.  The examiner should specifically address the following questions:

a) Is it at least as likely as not (probability 50 percent or greater) that any currently diagnosed psychiatric disorder, to include depression, anxiety and/or a schizoaffective disorder, that the Veteran now has, was caused by his service-connected degenerative disc disease of the lumbar spine?

b) Is it at least as likely as not (probability 50 percent or greater) that any currently diagnosed psychiatric disorder, to include depression, anxiety and/or a schizoaffective disorder, that the Veteran now has, was aggravated (permanently worsened beyond its natural progression) by the service-connected degenerative disc disease of the lumbar spine?

The examiner should provide the rationale for any opinion(s) rendered.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent facts and sound medical principles, which may include the use of any medical literature that may reasonable illuminate the medical analysis in the study of this case.

3. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



